Statement by KRUPANSKY, Circuit Judge.
Judges Jones and Celebrezze have decided not to publish their majority opinion reversing and remanding the trial court’s resolution of the above-styled case. Since I am of the firm belief that the case addresses important issues of continuing concern to both bench and bar, I have elected not to join them in their disposition of this appeal. Accordingly, I am filing my separate opinion articulating my reasons favoring the affirmance of the trial court’s disposition of the controversy, which opinion I am making available to the bench and bar through publication.
For the convenience of the bench and bar, I have attached the full text of the majority opinion as “Appendix A” to the dissent.